TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED JULY 28, 2015



                                     NO. 03-14-00469-CR


                               Mitchell Hollis Wright, Appellant

                                                v.

                                 The State of Texas, Appellee




     APPEAL FROM THE 20TH DISTRICT COURT OF MILAM COUNTY
       BEFORE JUSTICES PURYEAR, PEMBERTON, AND BOURLAND
MODIFIED AND, AS MODIFIED, AFFIRMED -- OPINION BY JUSTICE BOURLAND




This is an appeal from the judgment adjudicating guilt entered by the trial court. Having

reviewed the record and the parties’ arguments, the Court holds that there was no error in the

court’s judgment requiring reversal. However, there was error in the judgment that requires

correction. Therefore, the Court modifies the trial court’s judgment to reflect that the “Statute

for Offense” is “31.03(a), (e)(4)(A) Penal Code.” The judgment, as modified, is affirmed.

Because appellant is indigent and unable to pay costs, no adjudication of costs is made.